IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2478 Disciplinary Docket No. 3
                                          :
WILLIAM J. SORIANO                        :   Board File No. C1-18-333
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   D-52 September Term 2017)
                                          :
                                          :   Attorney Registration No. 21485
                                          :
                                          :   (Out of State)


                                       ORDER


PER CURIAM


      AND NOW, this 29th day of June, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

William J. Soriano is suspended from the practice of law in the Commonwealth of

Pennsylvania for two years. He shall comply with all the provisions of Pa.R.D.E. 217.